         Case 2:20-cv-01850-KJM-KJN Document 3 Filed 09/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MOODY WOODROW TANKSLEY,                               No. 2:20–cv–1850–KJM–KJN (PS)

12                         Plaintiff,                      ORDER

13             v.                                          (ECF No. 1)

14   ELICA HEALTH CENTER, et al.,
15
                           Defendants.
16

17             On September 14, 2020, plaintiff filed his complaint, which was labeled a “prisoner civil

18   rights case.” (ECF No. 1.) However, upon review the clerk of the court noted the case did not

19   concern conditions of confinement, and noted plaintiff was not currently incarcerated. Thus, the

20   case was reclassified as a civil pro se case.1 (See ECF No. 2.)

21             The court notes that plaintiff has not paid the filing fee for this case. Presently, a filing fee

22   of $400.00 is required to commence a civil action in this court. Alternatively, if plaintiff believes

23   he is unable to pay this fee due to indigency, he may submit an application to proceed in forma

24   pauperis, which the court will review pursuant to 28 U.S.C. § 1915 (authorizing the

25   commencement of an action “without prepayment of fees or security” by a person that is unable

26   to pay such fees).

27

28   1
         This matter was referred to the undersigned pursuant to E.D. Cal. L.R. 302(c)(21).
                                                       1
     Case 2:20-cv-01850-KJM-KJN Document 3 Filed 09/18/20 Page 2 of 2

 1               Additionally, when deciding whether to pay the fee or file for in forma pauperis status,

 2   plaintiff should consider the reach of 42 U.S.C. Section 1983. It appears from the facts asserted

 3   that plaintiff is attempting to lodge a complaint against four employees of Elica Health Centers, a

 4   private institution. (See ECF No. 1 at 3.) To state a claim for relief in an action brought under

 5   Section 1983, plaintiff must establish that “the alleged deprivation was committed under color of

 6   state law.” See Heineke v. Santa Clara Univ., 965 F.3d 1009, 1012 (9th Cir. 2020) (quoting Am.

 7   Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49–50 (1999)). Section 1983 “excludes from its

 8   reach merely private conduct, no matter how discriminatory or wrong.” Id. Plaintiff should

 9   consider the state of the law for Section 1983 when deciding whether to move forward with his

10   claim.

11               Accordingly, IT IS HEREBY ORDERED that:

12               1. Within 14 days of this order, plaintiff shall either:

13                      a. Pay the $400 filing fee, or

14                      b. Submit an application to proceed in forma pauperis;

15               2. The clerk of the court is directed to include an IFP form when serving plaintiff with

16                  this order; and

17               3. Plaintiff is informed that a failure to timely pay the filing fee, or timely submission of

18                  the IFP application, may result in dismissal of the action pursuant to Federal Rule of

19                  Civil Procedure 41(b).

20   Dated: September 18, 2020
21

22
     tank.1853
23

24

25

26
27

28
                                                           2
